The appeal is from a judgment of conviction of murder in the second degree with punishment fixed at twenty-five years' imprisonment.
Defendant was charged with the murder of his wife, and the defense was that the killing was accidental. No question was reserved as to any matter of record proper, which we find to be in order. There is a bill of exceptions in which some few questions as to rulings on evidence were reserved. While no brief appears for appellant, yet, mindful of our duty in cases of this character, these questions have been carefully examined by the court in consultation, and the conclusion reached they clearly present no reversible error, and are of such a character as to call for no separate treatment here.
Let the judgment be affirmed.
Affirmed.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.